NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 2 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NEWAY MENGISTU,                                 No. 12-56982

                  Plaintiff-Appellant,           D.C. No. 2:08-cv-03586-JC

   v.
                                                 MEMORANDUM*
 M. LOPEZ, Officer #37047; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                 Jacqueline Chooljian, Magistrate Judge, Presiding**

                          Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Neway Mengistu appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
out of his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal for failure to comply with a court order, Pagtalunan

v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and for failure to prosecute, Al-Torki

v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Mengistu’s

action after Mengistu failed to comply with court orders or meet deadlines, despite

being warned that failure to comply would result in dismissal. See Al-Torki, 78

F.3d at 1384 (discussing factors to be considered before dismissing a case for

failure to prosecute); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

(although dismissal is a harsh penalty, the district court’s dismissal should not be

disturbed absent “a definite and firm conviction” that it “committed a clear error of

judgment” (citations and internal quotation marks omitted)). Because we affirm

the district court’s dismissal of Mengistu’s action for failure to prosecute, we do

not consider his challenges to the district court’s interlocutory orders. See Al-

Torki, 78 F.3d. at 1386 (“[I]nterlocutory orders, generally appealable after final

judgment, are not appealable after a dismissal for failure to prosecute, whether the

failure to prosecute is purposeful or is a result of negligence or mistake.” (citation

and internal quotation marks omitted)).

                                           2                                    12-56982
      Contrary to Mengistu’s contention, the district court was not obligated to

hold a competency hearing before dismissing his action because there was

insufficient evidence of mental incompetence. See Allen v. Calderon, 408 F.3d

1150, 1153 (9th Cir. 2005) (a pro se civil litigant is “entitled to a competency

determination when substantial evidence of incompetence is presented”); United

States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986) (standard of

review).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”); Lowry v.

Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003) (setting forth limited exceptions).

Accordingly, Mengistu’s request, filed August 27, 2014, to supplement the

appellate record with documents not presented to the district court is denied.

      We reject as without merit Mengistu’s contentions that the dismissal should

be construed as with prejudice and that the district improperly relied on

representations by attorney Plowden.

      Mengistu’s motion to authenticate certain documents, filed on July 21, 2015,

is denied. Mengistu’s motion to file the reply brief under seal, filed on October 17,

                                           3                                     12-56982
2016, is granted.

      AFFIRMED.




                    4   12-56982